DETAILED OFFICE ACTION

	Applicant response filed on 12/02/2020 is acknowledged. 


Election/Restrictions
Claims 140-143, 153, 157, 158, and 171 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group of invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/25/2016.
Applicant’s election without traverse of Group 1 (claims 1-5, 7, 9, 11-14, and 16-23) in the reply filed on 04/25/2016 is acknowledged.

	Claims 140-143, 153, 157, 158 and 171 are withdrawn.
	Claims 3, 4, 6, 8, 10, 15, 19, 24-139, 144-152, 154-156, 159-170, and 172-201 have been cancelled by applicant. 
Claims 1, 2, 5, 7, 9, 11-14, and 16-18, 20-23 are currently under examination. 


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/02/2020 have been considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 5, 7, 9, 11-14, 16-8, and 20-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without including additional elements that are sufficient to amount to significantly more than the judicial exception itself. This rejection is further necessitated by applicant amendment to the instant claims. 
The instant claims are directed to a computer system comprising a database of biological information and is further configured to implement a biological context filter. The currently amended claim recite the implementation of a biological context filter comprises receiving a biological function, criteria and data set comprising variants, communicating with the data of biological information, extracting a subset of the knowledge base based on the received data, converting the subset of knowledge into a graph based structure, generating a plurality of subnetworks respectively representing biological associations, selecting a target node that represents a target biological entity, selecting a plurality of nodes that are associated with the target node based on a comparison of hops between the target node, and filtering the received data set based on the plurality of nodes to predict a subset of variants. 
The above identified process steps are directed to a series of mental and computational operations that amount to a series of mental and algorithmic operations involved in the abstract representation and analysis of biological information. This amounts to a judicial exception in the category of an abstract idea. Further, the conclusion that the claimed analysis is directed to a judicial exception is consistent with the PTAB decision of November 27, 2019. 
The courts have clearly established that a claimed invention directed essentially to a series of algorithmic/mathematical procedures is not a statutory process:
“Without additional limitations, a process that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible. “If a claim is directed essentially to a method of calculating, using a mathematical formula, even if the solution is for a specific purpose, the claimed method is nonstatutory.” Parker v. Flook, 437 U.S. 584, 595 (1978) (internal quotations omitted).” (Precedential CAFC decision: Digitech Image Technologies, LLC. v. Electronics for Imaging, Inc., decided July 11, 2014).

“A claim that directly reads on matter in the three identified categories is outside section 101. Mayo, 132 S. Ct. at 1293. But the provision also excludes the subject matter of certain claims that by their terms read on a human-made physical thing (“machine, manufacture, or composition of matter”) or a human-controlled series of physical acts (“process”) rather than laws of nature, natural phenomena, and abstract ideas. Such a claim falls outside section 101 if (a) it is “directed to” matter in one of the three excluded categories and (b) “the additional elements” do not supply an “inventive concept” in the physical realm of things and acts—a “new and useful application” of the ineligible matter in the physical realm—that ensures that the patent is on something “significantly more than” the ineligible matter itself. Alice, 134 S. Ct. at 2355, 2357 (internal quotation marks omitted); see Mayo, 132 S. Ct. at 1294, 1299, 1300. This two-stage inquiry requires examination of claim elements “both individually and ‘as an ordered combination.’” Alice, 134 S. Ct. at 2355.” (Precedential CAFC decision: Buysafe Inc. v. Google Inc., decided September 3, 2014).

The instant claims do not recite additional elements that integrate the identified judicial exception into a practical application. 
The claims recites the use of a computer system to implement the biological context filter. This only amounts to the use of a general purpose computer to apply the recited biological context filter and, as such, fails to provide for a practical application of the claimed judicial exception. Further, the result of performing the claimed biological context filter only results in an abstract prediction of a subset of variants. This is new information that is produced from an abstract analysis performed on data received from a database of biological information. It is reiterated that a process that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible. Beyond the recitation of the use of general purpose computer to apply the abstract analysis of biological information, there is no further recitation of additional claims elements in the realm of physical things and acts. For these reasons, the instant claims fail to provide additional elements that integrate the identified judicial exception into a practical application. 

The instant claims do not recite additional elements that amount to something more than judicial exception set forth above. The instant claims do recite the use of a general purpose computer to apply the identified judicial exception involving an abstract analysis for performing a biological context filter. However, this fails to identify any improvement to the structure of functioning of the generic computer itself. This is consistent with the PTAB decision set forth on November 27, 2019. Practicing the claimed invention on produces new information. While the information may be useful, applicant is reminded that the claims are not rejected for lacking a specific, substantial and credible utility under 35 USC 101. Rather, the claims are rejected as under 35 USc 101 as being directed to non-statutory subject matter. It is reiterated that if a claim is directed essentially to a method of calculating, using a mathematical formula, even if the solution is for a specific purpose, the claimed method is nonstatutory. 
For these reasons, the instant claims encompass non-statutory subject matter. 

Response to Arguments
Applicant's arguments filed 12/02/2020 have been fully considered but they are not persuasive.
With regard to the rejection of claims under 35 USC 101, applicant first argues that the claims are not directed to an abstract idea. 
Applicant argument is not persuasive for the reasons already affirmed by the PTAB as set forth in the PTAB decision of 11/27/2019.

Applicant further argues that the claims integrate the alleged abstract idea into a practical application. 
Applicant argument is not persuasive for the reasons already affirmed by the PTAB as set forth in the PTAB decision of 11/27/2019.

	Applicant further argues that the claims prove an inventive concept and recite “significantly more.”
Applicant argument is not persuasive for the reasons already affirmed by the PTAB as set forth in the PTAB decision of 11/27/2019.





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC S DEJONG/Primary Examiner, Art Unit 1631